DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/09/2020 have been entered and made of record.

The Applicant has canceled claim(s) 1-15.
The Applicant has included newly added claim(s) 16-31.
The application has pending claim(s) 16-31.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17 at each of lines 2 and 8 respectively: The claim limitation “the machine learning device” at each of lines 2 and 8 lacks antecedent basis.  It is suggested to be -- the processor --.
	Similar discussions are also addressed with regard to claim 18 at each of lines 2 and 10; and claim 21 at lines 1-2; and claim 22 at lines 1-2; and claim 23 at lines 1-2; and claim 24 at line 3; and claim 25 at each of lines 1, 2, 3, and 4. 

Claims 19-20 are dependent upon claim 18 respectively.

Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 21-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al (US 2017/0243077 A1, provided by Applicant’s Information Disclosure Statement - IDS) in view of Aboutalib (“Multiple-Cue Object Recognition for Interactionable Objects” – December 8, 2010, pages 1-92).
Claim 16: Fukui discloses an image processing apparatus which for receiving an input image and detecting an image of a target object based on a detection algorithm (see Fukui, [0003], determines a target object included in the image based on the extracted feature information, [0030], computer processor implemented), comprising: a processor configured to perform learning by using a plurality of partial images cut out from each of at least one input image, based on a result of detection of the image of the target object (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4], wherein the target object is determined to be included in the image based on the extracted feature information, the learning model is generated based on such extracted feature information, [0030], computer processor implemented), and calculate a likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], and determining a probability that the target object is included in the image, [0030], computer processor implemented), wherein the processor is configured to perform the learning step by step, allowing relatively large ranges for detection parameters at an initial stage and gradually allowing smaller ranges for the detection parameters as the learning progresses to subsequent stages (see Fukui, [0003], [0034], [0038], and more specifically [0078], [0083] and Figs. 14 and 16, the image features are extracted for the identification target image with an image size going from the relatively large range of e.g. 1200x600 to gradually smaller ranges of e.g. 600x300 and then e.g. 300x150 respectively, [0030], computer processor implemented).
	However Fukui does not explicitly disclose allowing relatively large ranges for detection parameters with large margins of error and gradually allowing smaller ranges for the detection parameters with smaller margins of error.
Aboutalib discloses allowing relatively large ranges for detection parameters with large margins of error and gradually allowing smaller ranges for the detection parameters with smaller margins of error (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24, larger objects image sizes provide a larger margin of error and small objects image sizes provide a smaller margin of error during learning).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukui’s apparatus using Aboutalib’s teachings by including the object image size margin of error processing to Fukui’s image size processing in order to improve the learning (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24).

Re Claim 21: Fukui further discloses wherein the machine learning device uses an image obtained by converting an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning (see Fukui, claim 1, [0003], [0034], [0038], and more specifically [0078], [0083] and Figs. 14 and 16, convert the cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, extract features from the identification target regions from an image, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented).

Re Claim 22: Fukui further discloses wherein the machine learning device receives features extracted by a same feature extraction method as used in the detection algorithm from an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning, and calculates the likelihood of the image of the target object (see Fukui, claim 1, [0003], [0034], [0038], before the learning model is generated, extract features from the identification target regions from an image, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented).

Re Claim 23: Fukui further discloses wherein the machine learning device receives features extracted by a feature extraction method different from methods used in the detection algorithm from an image contained in a predefined region with respect to a position and posture of the detected target object to calculate the likelihood of the image of the target object before or after performing the learning (see Fukui, claim 1, [0003], [0034], [0038], after the learning model is generated, extract features from an image of the candidate region from an image, [0030], computer processor implemented).

Re Claim 24: Fukui further discloses wherein a threshold value against which to determine whether or not the image has been detected is established automatically based on the likelihood outputted by the machine learning device (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], the probability is compared to a threshold).

Re Claim 25: Fukui further discloses wherein the machine learning device is configured to communicate with at least one other machine learning device and mutually exchange or share a learning model generated by the machine learning device with the at least one other machine learning device (see Fukui, [0003], [0034], [0038], [0056], the learning model generation unit causes the generated learning model to be stored in the learning model storing unit).

Re Claim 26: Fukui discloses an image processing method for receiving an input image and detecting an image of a target object based on a detection algorithm (see Fukui, [0003], determines a target object included in the obtained image based on the extracted feature information, [0030], computer processor implemented), comprising: performing machine learning by using a plurality of partial images cut out from at least one input image based on a detection result of the image of the target object to calculate a likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4], wherein the target object is determined to be included in the image based on the extracted feature information, the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented), wherein the calculating the likelihood of the image of the target object comprises performing the machine learning step by step, allowing relatively large ranges for detection parameters at an initial stage and gradually allowing smaller ranges for the detection parameters as the machine learning progresses to subsequent stages (see Fukui, [0003], [0034], [0038], [0049]-[0050], and more specifically [0078], [0083] and Figs. 14 and 16, with the learning model, based on the extracted image features, a probability is determined, wherein the image features are extracted for the identification target image with an image size going from the relatively large range of e.g. 1200x600 to gradually smaller ranges of e.g. 600x300 and then e.g. 300x150 respectively, [0030], computer processor implemented).
	However Fukui does not explicitly disclose allowing relatively large ranges for detection parameters with large margins of error and gradually allowing smaller ranges for the detection parameters with smaller margins of error.
Aboutalib discloses allowing relatively large ranges for detection parameters with large margins of error and gradually allowing smaller ranges for the detection parameters with smaller margins of error (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24, larger objects image sizes provide a larger margin of error and small objects image sizes provide a smaller margin of error during learning).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukui’s method using Aboutalib’s teachings by including the object image size margin of error processing to Fukui’s image size processing in order to improve the learning (see Aboutalib, Figure 1.3 on page 2, paragraph “Note that with our method …” in page 24).

Re Claim 30: Fukui further discloses wherein the plurality of partial images are obtained by standardizing to adjust at least one of their sizes and distortions, after cutting out from at least one input image of predefined regions with respect to a detected position and posture (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, [0030], computer processor implemented).

Re Claim 31: Fukui further discloses wherein the plurality of partial images being obtained by standardizing to adjust at least one of their sizes and distortions, after cutting out from at least one input image of predefined regions with respect to a detected position and posture (see Fukui, [0003], [0034], [0038], cut out plural identification target regions from an image [e.g. see Figs. 3-4] using predefined rectangular shaped regions which are then adjusted [enlargement or reduction] to have a short side length at a predetermined length, [0030], computer processor implemented).


Claims 17-18, 20, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as modified by Aboutalib, and further in view of Mizobe et al (US 2018/0222057 A1 – which claims priority to JP 2017-019314 filed on Feb. 6, 2017, provided by Applicant’s Information Disclosure Statement - IDS).  The teachings of Fukui as modified by Aboutalib have been discussed above.
Re Claim 17: Although Fukui further discloses a learning unit which generates a learning model for calculating the likelihood of the image of the target object (see Fukui, [0003], [0034], [0038], the learning model is generated based on such extracted feature information, and determining a probability that the target object is included in the image, [0030], computer processor implemented), Fukui as modified by Aboutalib however fails to explicitly disclose wherein the machine learning device comprises: a state observation unit which observes, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object; and a learning unit which generates a learning model for calculating the likelihood of the image of the target object, based on the state variable observed by the state observation unit, and the machine learning device performs unsupervised learning.
	Mizobe discloses wherein the machine learning device (see Mizobe, abstract, [0005], [0007], [0126]-[0129], machine learning) comprises: a state observation unit which observes, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object (see Mizobe, abstract, [0005], [0007], [0126]-[0129], a state observation portion that observes state variables); and a learning unit which generates a learning model for calculating the likelihood of the image of the target object, based on the state variable observed by the state observation unit (see Mizobe, abstract, [0005], [0007], [0126]-[0129], detecting a target object with high probability based on the state variables), and the machine learning device performs unsupervised learning (see Mizobe, abstract, [0005], [0007], [0126]-[0129], [0273], the machine learning is performed automatically [corresponding to an unsupervised method] but may also be reinforced with supervised learning or clustering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukui’s apparatus, as modified by Aboutalib, using Mizobe’s teachings by including the state observation portion to Fukui’s [as modified by Aboutalib] learning model generation unit in order to improve the detection of target objects in an image (see Mizobe, abstract, [0005], [0007], [0126]-[0129]).

Re Claim 18: Although Fukui further discloses a label obtaining unit which obtains labels indicating correct detection or incorrect detection to be attached to each of the plurality of partial images (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], and more specifically Fig. 7 and [0058], learning model using positive example data and negative example data); a learning unit which generates a learning model for calculating the likelihood of the image of the target object, based on the labels obtained by the label obtaining unit (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0058]-[0060], [0096], the learning model is generated and determining a probability that the target object is included in the image, [0030], computer processor implemented), Fukui as modified by Aboutalib however fails to explicitly disclose wherein the machine learning device comprises: a state observation unit which observes, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object; and a learning unit which generates a learning model for calculating the likelihood of the image of the target object, based on the state variable observed by the state observation unit, and the machine learning device performs supervised learning.
	Mizobe discloses wherein the machine learning device (see Mizobe, abstract, [0005], [0007], [0126]-[0129], machine learning) comprises: a state observation unit which observes, as a state variable, at least one of detection position, posture, size, and an image of a detected part related to the target object (see Mizobe, abstract, [0005], [0007], [0126]-[0129], a state observation portion that observes state variables); and a learning unit which generates a learning model for calculating the likelihood of the image of the target object, based on the state variable observed by the state observation unit (see Mizobe, abstract, [0005], [0007], [0126]-[0129], detecting a target object with high probability based on the state variables), and the machine learning device performs supervised learning (see Mizobe, abstract, [0005], [0007], [0126]-[0129], [0273], the machine learning is performed automatically [corresponding to an unsupervised method] but may also be reinforced with supervised learning or clustering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fukui’s apparatus, as modified by Aboutalib, using Mizobe’s teachings by including the state observation portion to Fukui’s [as modified by Aboutalib] learning model generation unit in order to improve the detection of target objects in an image (see Mizobe, abstract, [0005], [0007], [0126]-[0129]).

Re Claim 20: Fukui further discloses wherein the learning unit attaches a label indicating incorrect detection to a partial image cut out from a region in the input image which region contains no image of the target object (see Fukui, [0003], [0034], [0038], [0049]-[0050], [0096], and more specifically Fig. 7 and [0058]-[0060], learning model using negative example data).

	As to claims 27-28, the discussions are addressed with regard to claims 17-18 respectively.


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lal et al ‘891 discloses as the physical size dimensions of these structures and features become smaller the margin for error is reduced; Popowich et al ‘781 discloses error margin are dictated in part by the level of detail in the object model or of the number of persons (i.e. objects) in the visual representation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 22, 2022